KRUEGER, Judge.
The oifense is theft of a hog. The punishment assessed is confinement in the State penitentiary for a term of two years.
Appellant’s first and principal contention is that the evidence is insufficient to warrant and sustain his conviction. A careful review of the testimony as disclosed by the record leads us to the conclusion that his contention is well founded. It appears from the testimony adduced by the State that sometime during the latter part of July, 1939, Dave Connell missed one of his hogs which was running on the range. He described the hog which he lost as a black sow with white hair on left shoulder, some white specks about her head and hams. John Corder testified that on the 7th day of September, he loaned Dónese Riley and Acquilla Hughes a rope with which to tie one of Dave Connell’s hogs. The boys had caught the hog on the river bank approximately one-half mile from appellant’s home. They loaded the hog in a car and carried it away, telling Corder at the time that it was Connell’s hog. The appellant was not with the boys when they caught and loaded the hog. Alvie Tom Strong testified that he purchased a big spotted sow from Dónese Riley and Acquilla Hughes. The hog was in a pen or stall on appellant’s place at the time. Dónese and Acquilla helped load the hog in the witness’ truck. Appellant was not present when this transaction took place. Acquilla Hughes testified that he and Dónese caught the hog in the Sabine River bottom; that he did not know whose it was until they had caught it. Dónese held her while he (Acquilla) went after a rope. They carried her to appellant’s home where appellant assisted them in untying her. They then sold her to Strong for $8.00. Acquilla also testified that appellant was not present when they sold and delivered the hog to Strong.
The foregoing is a brief statement of the salient and pertinent facts proved by the State. It will be noted that the only testimony which tends to connect the appellant at all with the hog comes from the self-confessed thief who (if appellant had any connection with the theft of the hog) was an accomplice and whose testimony is not corroborated by anyone as required by law. Even if such testimony on the part of said witness were corroborated, it would not connect appellant with the original taking of the particular hog. It, at most, would make appellant only a receiver and concealer of stolen property. In order to constitute appellant a principal, there must *311be some evidence showing an acting together in the commission of the offense charged. Mere knowledge that an offense has been committed, or mere presence when an offense is committed by another does not, standing alone, make one a principal offender. Arts. 65 and 66, P. C., define the term “principal” but the testimony in this case fails to bring appellant within the definitions therein set out. Consequently, appellant’s contention as regards the sufficiency of the evidence must, of necessity, be sustained.
There are other questions presented by proper bills of exception, but in view of the disposition we are making of the case, we do not deem it necessary to discuss them.
Having reached the conclusion that the evidence is insufficient to sustain appellant’s conviction, the judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.